Citation Nr: 0000978	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-13 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee as secondary to service-connected postoperative 
status, left lateral meniscectomy with x-ray evidence of 
degenerative changes.

2.  Entitlement to service connection for bursitis of the 
left hip as secondary to service-connected postoperative 
status, left lateral meniscectomy with x-ray evidence of 
degenerative changes.

3.  Entitlement to an increased evaluation for service-
connected postoperative status, left lateral meniscectomy 
with x-ray evidence of degenerative changes, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for right knee disability and hip 
disability as secondary to the service-connected 
postoperative status, left lateral meniscectomy with x-ray 
evidence of degenerative changes and continued the 10 percent 
disability evaluation for the left knee.  In an April 1999 
rating decision, the RO granted a 20 percent evaluation for 
service-connected postoperative status, left lateral 
meniscectomy with x-ray evidence of degenerative changes.

The Board notes that in a May 1999 rating decision, the RO 
denied service connection for left ankle disability as 
secondary to the service-connected postoperative status, left 
lateral meniscectomy with x-ray evidence of degenerative 
changes.  Such claim has not been the subject of a notice of 
disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  An application that is 
not in accord with the statute shall not be entertained by 
the Board.  38 U.S.C.A. § 7108 (West 1991).  Additionally, 
this Board Member cannot have jurisdiction of this issue.  
38 C.F.R. § 19.13 (1999).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Postoperative status, left lateral meniscectomy with x-
ray evidence of degenerative changes is the direct or 
proximate cause of traumatic arthritis of the right knee.

2.  Postoperative status, left lateral meniscectomy with x-
ray evidence of degenerative changes is the direct or 
proximate cause of bursitis of the left hip.

3.  The appellant's left knee has traumatic arthritis and 
minimal limitation of motion.

4.  Postoperative status, left lateral meniscectomy with x-
ray evidence of degenerative changes is currently manifested 
by no more than moderate lateral instability or recurrent 
subluxation of the knee.



CONCLUSIONS OF LAW

1.  Traumatic arthritis of the right knee is proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (1999).

2.  Bursitis of the left hip is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1999).

3.  The appellant's postoperative status, left lateral 
meniscectomy with x-ray evidence of degenerative changes 
warrants a separate 10 percent disability evaluation based 
upon traumatic arthritis and limitation of motion.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5010 (1999).

4.  Postoperative status, left lateral meniscectomy with x-
ray evidence of degenerative changes is no more than 
20 percent disabling based upon lateral instability or 
recurrent subluxation of the knee.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that service connection for his right 
knee and left hip is warranted based on his service-connected 
left knee.  He states that his left knee is worse than the 
current evaluation contemplates.

The Board notes that the there is no dispute as to whether 
the appellant has current right knee and left hip 
disabilities.  He has been diagnosed with bursitis of the 
left hip and arthritis of the right knee.  The issue before 
the Board as to the secondary service connection claims is 
the etiology of the current disabilities.

In a March 1997 private medical record, Dr. Michael Karst 
stated that the appellant had hurt his left knee recently and 
noted that the appellant had had a meniscus repair.  The 
appellant reported that his left knee would occasionally lock 
and that he had discomfort in his left hip.  Upon physical 
examination, Dr. Karst noted that the appellant had 
hypertrophic changes in his left knee.  He stated that there 
was little in the way of palpable tenderness or instability.  
The assessment was left knee dysfunction.

In a March 1997 private medical record, Dr.  Burton stated 
that examination of the left knee revealed medial and lateral 
joint line tenderness and medial joint line crepitation.  
There was no medial or lateral laxity to either full 
extension or 30 degrees flexion.  Lachman's was negative, as 
was pivot shift.  He had a positive step off.  Dr. Burton 
stated that the appellant had mild patellofemoral 
crepitation.  X-ray showed slight erosion at the attachment 
of the popliteal tendon.  The impression was chondromalacia 
of the left knee.

Private medical records reveal that the appellant underwent 
physical therapy for his left knee in March 1997.

In a February 1998 private medical record, Dr. James 
Alexander noted that the appellant had chronic left knee 
pain.  Examination revealed normal range of motion without 
crepitus or joint laxity.  He stated that the time course of 
events was consistent with degenerative joint disease of the 
right knee and left hip secondary to left knee degenerative 
joint disease.

In a February 1998 record, Dr. Burton stated that the 
appellant reported that both of his knees bothered him going 
up and down the stairs.  The appellant reported that his 
knees tended to lock and give way.  He further reported left 
hip pain.  Examination of the left hip revealed tenderness 
over the greater trochanter and a positive adduction test.  
His left hip was supple, but there was no groin tenderness.  
X-rays of the left hip were "satisfactory."  Dr. Burton 
stated that both knees had a positive patellofemoral grind 
test.  He had medial and lateral joint line tenderness 
bilaterally.  There was no medial or lateral laxity with 
either full extension or 30 degrees of flexion bilaterally.  
He had a negative Lachman's, negative pivot shift, and 
positive tibial step off bilaterally.  X-rays of the right 
knee were unremarkable, and the left knee showed slight 
erosion in the attachment of the popliteal tendon.  The 
impression was chondromalacia of the left and right knee and 
trochanteric bursitis of the left hip.  Dr. Burton stated 
that he felt that the problem of the left knee produced an 
added burden on the right knee and the left hip which 
"certainly pre-dispose [the appellant] to increased problems 
with both."

In an August 1998 record, Dr. Burton stated that examination 
of the appellant's left knee revealed a positive 
patellofemoral grind test.  Medial flexion rotation test for 
medial joint pathology, negative Lachman's, negative pivot 
shift, and positive tibial step off.  He had negative 
McMurray's.  The impression was internal derangement of the 
left knee with chronic lateral instability.

In August 1998, Dr. Alexander stated that the appellant had 
tenderness on the left inner knee without effusion or 
instability.  The impression was arthralgia of the left knee.  

The appellant had an RO hearing in September 1998.  He 
testified that his left knee made noises when he stretched or 
moved it and that it would pop while walking or standing.  He 
stated that his left knee would swell and that he had 
problems going up and down the stairs.  The appellant stated 
that he had instability and that his left knee would give out 
on him at times.  He reported constant pain and difficulty 
bending, squatting, and doing anything that required using 
his left knee.  The appellant stated that he wore an ace 
bandage around his left knee when he would do strenuous work.  
As to his right knee, the appellant stated that he did not 
have problems with his right knee until the left knee problem 
developed.  He stated that he had bursitis in his left hip 
and that he had constant pain.  The appellant stated that the 
problems with his left hip began about three to four years 
prior.

The appellant underwent a VA examination in November 1998.  
The appellant reported that in the last 12 months, he had not 
missed any time from work because of his joint problems, 
except for visits to the doctors' offices.  Physical 
examination of the left knee revealed a 5.5 centimeter 
surgical scar, which was not tender.  Soft tissue was 
somewhat prominent in the inferolateral aspect.  There was no 
definite edema.  There was slight instability in the left 
knee on varus movement and no significant tenderness.  Range 
of motion was 0 degrees to 120 degrees in the left knee.  X-
rays of the left knee revealed mild left patellofemoral 
osteoarthritis.  The diagnoses were remote injury of the left 
knee with resultant internal derangement, status post 
meniscal surgery on the left knee and mild left 
patellofemoral osteoarthritis.  The VA examiner stated that 
functional loss due to pain in the left knee was significant.

The appellant underwent an orthopedic consult in December 
1998.  That VA examiner entered an opinion in March 1999 that 
he did not see any relationship between the right knee and 
left hip and the left knee.

I.  Service connection

Under 38 C.F.R. § 3.310(a) (1999), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim for secondary 
service connection requires evidence of a current disability 
as provided by a medical diagnosis, a service-connected 
disease or injury, and competent evidence providing a nexus 
between the two.

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that he has developed 
right knee and left hip problems secondary to his service-
connected postoperative status, left lateral meniscectomy 
with x-ray evidence of degenerative changes.  In a February 
1998 private medical record, Dr. Alexander stated that the 
time course of events was consistent with degenerative joint 
disease of the right knee and left hip secondary to left knee 
degenerative joint disease.  In a separate February 1998 
private medical record, Dr. Burton stated that the problem 
with the appellant's left knee would produce an added burden 
on his right knee and left hip and would predispose the 
appellant to increased problems with both.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that Drs. Alexander's and Burton's opinions, if 
accepted as true, are sufficient to establish a well-grounded 
claim for service connection for arthritis of the right knee 
and bursitis of the left hip as being secondary to service-
connected postoperative status, left lateral meniscectomy 
with x-ray evidence of degenerative changes.  38 U.S.C.A. 
§ 5107(a).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The Board finds that the evidence supports the claim that 
traumatic arthritis of the right knee and bursitis of the 
left hip are proximately due to or the result of the service-
connected postoperative status, left lateral meniscectomy 
with x-ray evidence of degenerative changes.

The evidence that supports the appellant's claims are the 
medical opinions described above.  As stated above, both 
doctors attributed the appellant's current right knee 
disability and left hip disability to the service-connected 
postoperative status, left lateral meniscectomy with x-ray 
evidence of degenerative changes.  Both doctors had been 
seeing the appellant on more than one occasion.  Such medical 
opinions are positive evidence that the appellant's current 
diagnoses of traumatic arthritis in the right knee and 
bursitis in the left hip are proximately due to or the result 
of the service-connected postoperative status, left lateral 
meniscectomy with x-ray evidence of degenerative changes.

The evidence against the appellant's claim is the March 1999 
VA orthopedic opinion.  There, the VA examiner stated that he 
did not see any relationship between the right knee and left 
hip and the appellant's service-connected postoperative 
status, left lateral meniscectomy with x-ray evidence of 
degenerative changes.  This is negative evidence that the 
diagnoses of arthritis of the right knee and bursitis in the 
left hip are proximately due to or the result of the service-
connected postoperative status, left lateral meniscectomy 
with x-ray evidence of degenerative changes.

It must be noted that neither the private medical physicians 
nor the VA examiner substantiate their findings as to why or 
why not the arthritis of the right knee and bursitis of the 
left hip are related to the service-connected postoperative 
status, left lateral meniscectomy with x-ray evidence of 
degenerative changes.  The Board finds that it is unable to 
ascribe greater weight to the private medical opinions, which 
support the appellant's claims, versus the VA opinion, which 
is against the appellant's claims, and the evidence is 
therefore in equipoise.  When the evidence is in relative 
equipoise as to the merits of the issue, then the benefit of 
the doubt in resolving the issue is to be given to the 
veteran.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, the Board concludes that service 
connection is warranted for arthritis of the right knee and 
bursitis of the left hip as being proximately due to or the 
result of service-connected postoperative status, left 
lateral meniscectomy with x-ray evidence of degenerative 
changes.

II.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for postoperative status, left lateral 
meniscectomy with x-ray evidence of degenerative changes is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for postoperative status, left lateral 
meniscectomy with x-ray evidence of degenerative changes was 
granted by means of a July 1995 rating decision and assigned 
a 10 percent disability evaluation.  In an April 1999 rating 
decision, the RO granted a 20 percent evaluation for 
postoperative status, left lateral meniscectomy with x-ray 
evidence of degenerative changes; however, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

For purposes of the appeal, the Board will separately address 
the issues of limitation of motion and instability of the 
left knee.

A.  Limitation of motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. Part 4, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).

Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1999).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.  Additionally, in the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrant a 10 percent evaluation.  Id.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations warrant a 20 percent evaluation.  Id.

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a 0 percent evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5260 (1999).  Under 
Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1999).

The appellant has been diagnosed with arthritis in the left 
knee, which is supported by x-ray findings.  He also has 
limitation of motion in his left knee, as evidenced in the 
November 1998 VA examination report.  Thus, the evidence 
favors a finding of limitation of motion, which is 
noncompensable, see 38 C.F.R. Part 4, Diagnostic Codes 5260, 
and a 10 percent evaluation is warranted based on the x-ray 
evidence of arthritis and limitation of motion; see 38 C.F.R. 
Part 4, Diagnostic Code 5010.  This is consistent with 
38 C.F.R. § 4.59 (1999).

An evaluation in excess of 10 percent is not warranted.  The 
10 percent evaluation would also be consistent with 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  See 38 C.F.R. Part 4, Diagnostic 
Codes 5260, 5261.  In order to warrant an evaluation in 
excess of 10 percent, there would have to be the actual 
limitation of motion or the functional equivalent of 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  See id.  In this case, neither the 
objective nor subjective evidence supports such conclusion.  
The appellant has range of motion in the left knee from 
0 degrees to 120 degrees, and he does not dispute this fact.  
To this extent, the preponderance of the evidence is against 
an evaluation in excess of 10 percent for limitation of 
motion, and there is no doubt to be resolved.

B.  Instability

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned for when it is severe.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1999).  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation above 20 percent for postoperative status, left 
lateral meniscectomy with x-ray evidence of degenerative 
changes based upon lateral instability or recurrent 
subluxation.  In March 1997, Dr. Karst stated that there was 
little in the way of palpable tenderness or instability.  In 
a separate medical record in March 1997, Dr. Burton stated 
that there was no medial or lateral laxity to either full 
extension or 30 degrees of flexion in the left knee.  
Additionally, Dr. Burton stated that Lachman's was negative, 
as was pivot shift.  Dr. Burton reiterated those same 
findings in a February 1998 medical record.  Dr. Alexander 
stated in a February 1998 medical record that the appellant's 
left knee was without crepitus or joint laxity.

In August 1998, Dr. Alexander stated that the appellant's 
left knee was without instability.  The appellant testified 
in September 1998 that his left knee would pop while walking 
or standing.  He reported instability and that his left knee 
would give out on him at times.  In November 1998, the VA 
examiner stated that there was slight instability in the left 
knee on varus movement.  He determined that functional loss 
due to pain in the left knee was significant.  The Board 
finds that such evidence is indicative of no more than a 
20 percent evaluation as there is no objective evidence which 
would substantiate a finding of more than moderate recurrent 
subluxation or lateral instability of the left knee.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.

An evaluation in excess of 20 percent based on instability or 
subluxation is not warranted.  A 20 percent evaluation under 
Diagnostic Code 5257 contemplates moderate impairment of the 
knee as to recurrent subluxation or lateral instability.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.  The evidence has not 
established that the appellant has any more than moderate 
recurrent subluxation or right lateral instability.  Prior to 
November 1998, no medical professional had reported findings 
of instability.  Additionally, in the November 1998 
examination report, the VA examiner stated that the 
instability in the left knee was slight.  Such is indicative 
of no more than moderate lateral instability or recurrent 
subluxation of the knee and thus no more than 20 percent 
disabling.

C.  Functional impairment

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board notes that it has considered the application of 
DeLuca to the appellant's claim for an increased evaluation 
for his left knee; however, it finds that an evaluation in 
excess of 20 percent for lateral instability or recurrent 
subluxation and 10 percent for arthritis and limitation of 
motion is not warranted based upon functional impairment.  In 
the November 1998 examination report, the VA examiner made a 
finding that the appellant's functional loss due to pain in 
the left knee was "significant."  The Board has awarded the 
appellant a separate 10 percent evaluation for traumatic 
arthritis and limitation of motion of the left knee.  The 
Board finds that a 30 percent combined evaluation 
contemplates "significant" impairment of the left knee.

The Board is aware that in Johnson v. Brown, 9 Vet. App 7, 11 
(1996), the Court stated that 38 C.F.R. §§ 4.40 and 4.45 were 
not applicable to Diagnostic Code 5257 because such 
Diagnostic Code was not predicated on loss of range of 
motion.  However, under 38 C.F.R. §§ 4.40 and 4.45, both less 
movement than normal and more movement than normal is 
contemplated.  Lateral instability encompasses more movement 
than normal.  Thus, the Board finds that 38 C.F.R. §§ 4.40 
and 4.45 should be applicable to Diagnostic Code 5257.  The 
Board finds that the appellant's combined functional 
impairment, based on the evidence described above, is 
indicative of no more than that assigned.  The evidence 
establishes the presence of limited motion and arthritis and 
serves as the basis for the award of the separate 10 percent 
evaluation.  The RO granted a 20 percent evaluation under 
Diagnostic Code 5257 based upon the findings in the November 
1998 VA examination report.  To this extent that the 
appellant argues that a combined evaluation in excess of 
30 percent is warranted, the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.



ORDER

Service connection for traumatic arthritis of the right knee 
and bursitis in the left hip as secondary to service-
connected postoperative status, left lateral meniscectomy 
with x-ray evidence of degenerative changes is granted.  A 
separate 10 percent evaluation for postoperative status, left 
lateral meniscectomy with x-ray evidence of degenerative 
changes is granted based upon traumatic arthritis and 
limitation of motion, subject to the controlling regulations 
applicable to the payment of monetary benefits.  An increased 
evaluation for postoperative status, left lateral 
meniscectomy with x-ray evidence of degenerative changes as 
to lateral instability and recurrent subluxation is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

